
	
		II
		111th CONGRESS
		1st Session
		S. 571
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2009
			Mr. Menendez (for
			 himself, Mr. Wyden,
			 Mr. Kerry, Mr.
			 Casey, and Mr. Dodd)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To strengthen the Nation's research efforts to identify
		  the causes and cure of psoriasis and psoriatic arthritis, expand psoriasis and
		  psoriatic arthritis data collection, and study access to and quality of care
		  for people with psoriasis and psoriatic arthritis, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Psoriasis and Psoriatic Arthritis
			 Research, Cure, and Care Act of 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Expansion of biomedical research.
				Sec. 5. Psoriasis and psoriatic arthritis data collection and
				national patient registry.
				Sec. 6. National summit.
				Sec. 7. Study and report by the Institute of
				Medicine.
				Sec. 8. Authorization of appropriations.
			
		3.FindingsThe Congress finds as follows:
			(1)Psoriasis and
			 psoriatic arthritis are autoimmune, chronic, inflammatory, painful,
			 disfiguring, and life-altering diseases that require lifelong sophisticated
			 medical intervention and care and have no cure.
			(2)Psoriasis and
			 psoriatic arthritis affect as many as 7,500,000 men, women, and children of all
			 ages and have an adverse impact on the quality of life for virtually all
			 affected.
			(3)Psoriasis often is
			 overlooked or dismissed because it does not cause death. Psoriasis is commonly
			 and incorrectly considered by insurers, employers, policymakers, and the public
			 as a mere annoyance, a superficial problem, mistakenly thought to be contagious
			 and due to poor hygiene. Treatment for psoriasis often is categorized, wrongly,
			 as life-style and not medically necessary.
			(4)Psoriasis goes
			 hand-in-hand with myriad co-morbidities such as Crohn’s disease, diabetes,
			 metabolic syndrome, obesity, hypertension, heart attack, cardiovascular
			 disease, liver disease, and psoriatic arthritis, which occurs in 10 to 30
			 percent of people with psoriasis.
			(5)The National
			 Institute of Mental Health funded a study that found that psoriasis may cause
			 as much physical and mental disability as other major diseases, including
			 cancer, arthritis, hypertension, heart disease, diabetes, and
			 depression.
			(6)Psoriasis is
			 associated with elevated rates of depression and suicidal ideation.
			(7)The risk of premature death is 50 percent
			 higher for individuals with severe psoriasis than for individuals without any
			 form of psoriasis.
			(8)Total direct and
			 indirect health care costs of psoriasis are calculated at over $11,250,000,000
			 annually with work loss accounting for 40 percent of the cost burden.
			(9)Early diagnosis
			 and treatment of psoriatic arthritis may help prevent irreversible joint
			 damage.
			(10)Treating
			 psoriasis and psoriatic arthritis presents a challenge for patients and their
			 health care providers because no one treatment works for everyone, some
			 treatments lose effectiveness over time, many treatments are used in
			 combination with others, and all treatments may cause a unique set of side
			 effects.
			(11)Although new and
			 more effective treatments finally are becoming available, too many people do
			 not yet have access to the types of therapies that may make a significant
			 difference in the quality of their lives.
			(12)Psoriasis and
			 psoriatic arthritis constitute a significant national health issue that
			 deserves a comprehensive and coordinated response by Federal and State
			 governments with involvement of the health care provider, patient, and public
			 health communities.
			4.Expansion of
			 biomedical research
			(a)In
			 GeneralThe Secretary of Health and Human Services (in this Act
			 referred to as the Secretary), acting through the Director of
			 the National Institutes of Health, shall continue to expand and intensify
			 research and related activities of the Institutes with respect to psoriasis and
			 psoriatic arthritis.
			(b)Research by
			 National Institute of Arthritis and Musculoskeletal and Skin Diseases
				(1)In
			 generalThe directors of the National Institute of Arthritis and
			 Musculoskeletal and Skin Diseases and the National Institute of Allergy and
			 Infectious Diseases shall continue to conduct and support research to expand
			 understanding of the causes of, and to find a cure for, psoriasis and psoriatic
			 arthritis, including the following:
					(A)Basic research to
			 discover the pathogenesis and pathophysiology of the disease.
					(B)Expansion of
			 molecular biology and immunology studies, including additional animal
			 models.
					(C)Global association
			 mapping with single nucleotide polymorphisms.
					(D)Identification of
			 environmental triggers and autoantigens in psoriasis.
					(E)Elucidation of
			 specific immunologic cells and their products involved.
					(F)Pharmacogenetic
			 studies to understand the molecular basis for varying patient response to
			 treatment.
					(G)Identification of
			 genetic markers of psoriatic arthritis susceptibility.
					(H)Research to
			 increase understanding of joint inflammation and destruction in psoriatic
			 arthritis.
					(I)Investigator-initiated
			 clinical research for the development and evaluation of new treatments,
			 including new biological agents.
					(J)Research to
			 develop enhanced diagnostic tests that allow for earlier diagnosis of psoriasis
			 and improved outcomes.
					(K)Research to increase
			 understanding of the epidemiology and pathophysiology of co-morbidities
			 associated with psoriasis, including shared molecular pathways.
					(2)Coordination
			 with other institutesIn
			 carrying out paragraph (1), the directors of the National Institute of
			 Arthritis and Musculoskeletal and Skin Diseases and the National Institute of
			 Allergy and Infectious Diseases shall coordinate the activities of such
			 Institutes with the activities of other national research institutes and other
			 agencies and offices of the National Institutes of Health relating to psoriasis
			 or psoriatic arthritis.
				5.Psoriasis and
			 psoriatic arthritis data collection and national patient registryThe Secretary, acting through the Director
			 of the Centers for Disease Control and Prevention and in collaboration with a
			 national organization serving people with psoriasis and psoriatic arthritis,
			 shall undertake psoriasis and psoriatic arthritis data collection and develop a
			 psoriasis and psoriatic arthritis patient registry.
		6.National
			 summit
			(a)In
			 GeneralNot later than one year after the date of the enactment
			 of this Act, the Secretary is encouraged to convene a summit on the Federal
			 Government’s current and future efforts, and the initiatives necessary to fill
			 any gaps, with respect to the conduct or support of psoriasis and psoriatic
			 arthritis research, treatment, education, quality-of-life, and data collection
			 activities. The summit should also address psoriasis and psoriatic arthritis
			 related co-morbidities and should include researchers, public health
			 professionals, representatives of voluntary health agencies and patient
			 advocacy organizations, representatives of academic institutions,
			 representatives from the pharmaceutical and medical research industry, and
			 Federal and State policymakers, including representatives of the Agency for
			 Healthcare Research and Quality, the Centers for Disease Control and
			 Prevention, the Food and Drug Administration, and the National Institutes of
			 Health.
			(b)FocusThe
			 summit convened under this section should focus on—
				(1)a
			 broad range of research activities relating to biomedical, epidemiological,
			 psychosocial, and rehabilitative issues;
				(2)clinical research
			 for the development and evaluation of new treatments, including new biological
			 agents;
				(3)translational
			 research;
				(4)information and
			 education programs for health care professionals and the public;
				(5)priorities among
			 the programs and activities of the various Federal agencies involved in
			 psoriasis and psoriatic arthritis and related co-morbidities; and
				(6)challenges,
			 opportunities, and recommendations for scientists, clinicians, patients, and
			 voluntary organizations.
				(c)Report to
			 CongressNot later than 180 days after the first day of the
			 summit convened under this section, the Secretary shall submit to the Congress
			 and make publicly available a report that includes a description of—
				(1)the proceedings at
			 the summit; and
				(2)recommendations
			 related to the research, treatment, education, and quality-of-life activities
			 conducted or supported by the Federal Government with respect to psoriasis and
			 psoriatic arthritis, including psoriasis and psoriatic arthritis related
			 co-morbidities.
				7.Study and report
			 by the Institute of Medicine
			(a)In
			 GeneralThe Secretary shall enter into an agreement with the
			 Institute of Medicine to conduct a study on the following:
				(1)The extent to
			 which public and private insurers cover prescription medications and other
			 treatments for psoriasis and psoriatic arthritis.
				(2)The payment
			 structures, such as deductibles and co-payments, and the amounts and duration
			 of coverage under health plans and their adequacy to cover the costs of
			 providing ongoing care to, and ensure access for, patients with psoriasis and
			 psoriatic arthritis.
				(3)Health plan and
			 insurer coverage policies and practices, including lifetime caps, and their
			 impact on the access of such patients to the best regimen and most appropriate
			 care for their particular disease state.
				(b)ReportThe
			 agreement entered into under subsection (a) shall provide for the Institute of
			 Medicine to submit to the Secretary and the Congress, not later than 18 months
			 after the date of the enactment of this Act, a report containing a description
			 of—
				(1)the results of the
			 study conducted under this section; and
				(2)the conclusions
			 and recommendations of the Institutes of Medicine regarding each of the issues
			 described in paragraphs (1) through (3) of subsection (a).
				8.Authorization of
			 appropriationsTo carry out
			 this Act, there are authorized to be appropriated such sums as may be necessary
			 for each of fiscal years 2010 through 2014.
		
